Appeal from an order of the Special Term of the Supreme Court, made on May 11,1939, and filed in the Hamilton county clerk’s office, directing that the issues raised on an application to perpetuate testimony, made pursuant to article 31 of the Civil Practice Act, as to the possession of certain real estate, be referred for the purpose of taking the evidence and reporting the same to the court. The proceeding is for the perpetuation of testimony of certain witnesses concerning the title and possession of real estate. The petition
*767alleged and the answering affidavits deny that the applicants had held possession of the premises for the year next preceding the institution of the proceeding. It was contended that the Special Term was without jurisdiction to order such a reference and that such an order could not properly be granted because an action concerning the title to the land was then pending. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.